        Case 1:18-cv-03544-BPG Document 19-6 Filed 03/08/19 Page 1 of 2



                               IN THE U.S. DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

Lester W. Causey, Jr.                       *

       Plaintiff                            *

v.                                          *                 Case No.: BPG 18-3544

Kelly’s Collision, LLC et al.               *

      Defendants.                   *
____________________________________/

                        ORDER APPROVING FLSA SETTLEMENT

       Pending before the Court is the Parties’ Joint Motion to Approve FLSA Settlement

Agreement (“Joint Motion”). After careful consideration and review of the Parties’ Joint

Motion and the Settlement Agreement And Full and Final Release of Claims (“Settlement

Agreement”), it is hereby:

       ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable

resolution of the Parties’ Fair Labor Standards Act (“FLSA”) dispute;

       ORDERED, that the Parties’ Joint Motion is GRANTED;

       ORDERED, that the Parties shall comply with their respective obligations under the

Settlement Agreement, including but not limited to, Defendants’ obligation to timely make

all payments as required under the Settlement Agreement;

       ORDERED, Defendants shall issue to Plaintiff IRS Forms W-2 and 1099 as required

under the Settlement Agreement;

       ORDERED, that the Court shall retain jurisdiction over this case until all payments

to Plaintiff are made pursuant to the Settlement Agreement;
        Case 1:18-cv-03544-BPG Document 19-6 Filed 03/08/19 Page 2 of 2



       FURTHER ORDERED, that Plaintiff’s counsel shall promptly advise the Court

after all payments have been received by Plaintiff, and shall file a Notice of Stipulated

Dismissal, dismissing this Lawsuit with prejudice, and upon such time, all claims shall be

DISMISSED with prejudice; and the Clerk of Court will CLOSE this case, subject only to

the reopening of this case, pursuant to Local Rule 111, if any of the payments provided in the

Settlement Agreement are returned as uncollectable for any reason whatsoever, including but

not limited to, returned for insufficient funds.

       SO ORDERED.

                                               By the Court:


                                               _____________________
                                               Hon. Beth P. Gesner
                                               U.S. Magistrate Judge
Date: ___________________

cc:    All Counsel (via ECF)




                                                   2
